Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 06/29/2020 is considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0143504 (hereinafter Beveridge) in view of WO 2013/073220 (hereinafter Yamaguchi).  
Regarding claims 1, 8 and 15, Beveridge discloses a non-transitory computer-readable medium embodying a program executable in at least one computing device, the program, when executed by the at least one computing device, being configured to cause the at least one computing device to at least:
download a first subset of a plurality of files from a remote file management system; detect an event associated with an access request for a respective file system entry from the list of file system entries in the file system, wherein the second plurality of file system entries comprises the respective file system entry; and download a respective file from the remote file management system in an instance in which the event associated with the access request for the respective file system entry has been detected ([0016-0017, 0027 and 0029-0030]; “…where the hypervisor receives a write I/O request from a VM.  At step 212, the hypervisor issues the write I/O to I/O staging device 130. If the hypervisor receives a write acknowledgement form I/O staging device 130 as determined at step 214, the hypervisor forwards the write acknowledgement to the VM at step 216.  If the hypervisor does not receive a write acknowledgement from I/O staging device 130 in a predetermined amount of time, the hypervisor returns an error message to the VM at step 217”).
While Beveridge discloses the feature of utilizing the hypervisor as shown above, the reference does not explicitly disclose the feature of display on a user interface a list of file system entries of the plurality of files for a file system, wherein the list of file system entries includes a first plurality of file system entries representing the first subset of the plurality of files and a second plurality of file system entries representing a second subset of the plurality of files that are not downloaded from the remote file management system.  However, Yamaguchi discloses that “…FIG. 10 is a diagram showing a screen for selecting undownloaded content.  The screen shown in this figure includes a downloaded content list area 54 and a detailed display area 56.  In the detail display are 56, the content thumbnail 78 of the content selected by the user and various information (content name, description, update date, etc.) related to the content are displayed.  These pieces of information are described in the content list 42…” ([0057]; fig. 10) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Yamaguchi in the system of Beveridge in view of the desire to enhance the data managing process by utilizing the specific content displaying scheme resulting in improving the file storing process.  In addition, Beveridge discloses a system comprising a processor and instructions in memory ([0034-0035]).

Regarding claims 2, 9 and 16, Beveridge in view of Yamaguchi discloses the non-transitory computer-readable medium wherein the program is further configured to cause the at least one computing device to at least:
delete a particular file from the first subset of the plurality of files stored in the file system in an instance in which a total data size of the first subset of the plurality of files and the respective file from the remote file management system exceeds a data size threshold (Beveridge: [0030]) and (Yamaguchi: [0057]).  Therefore, the limitations of claims 2, 9 and 16 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.

Regarding claims 7 and 14, Beveridge in view of Yamaguchi discloses the non-transitory computer-readable medium wherein the program is further configured to cause the at least one computing device to at least:
modify a particular file system entry in the user interface to represent a detected change of one of the first subset of the plurality of files stored in the file system (Beveridge: [0016]) and (Yamaguchi: [0039-0040]).  Therefore, the limitations of claims 7 and 14 are rejected in the analysis of claims 1 or 8, and the claims are rejected on that basis.

7.	Claims 3-6, 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge in view of Yamaguchi, and further in view of U.S. 2012025504 (hereinafter Sallam).

Regarding claims 3, 10 and 17, Beveridge in view of Yamaguchi discloses the non-transitory computer-readable medium wherein the program is further configured to cause the at least one computing device to at least utilizing the particular file deleted from the file system (Beveridge: [0030]) and (Yamaguchi: [0071]).  The references do not explicitly disclose the feature wherein attach an event handler to a particular file system entry corresponding to the particular file from the file system, wherein the particular file system entry represents the particular file in the file system.  However, such feature is well known in the art as disclosed by Sallam ([0050 and 0280-0281]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Sallam in the modified system of Beveridge in view of the desire to enhance the data storage management process by utilizing the event handler resulting in improving the efficiency of the cache management system.

Regarding claims 4, 11 and 18, Beveridge in view of Yamaguchi does not explicitly disclose the non-transitory computer-readable medium wherein the program is further configured to cause the at least one computing device to at least: attach a respective event handler to the second plurality of file system entries, wherein the respective event handler is configured to intercept a request for accessing individual ones of the second plurality of file system entries.  However, such feature is well known in the art as disclosed by Sallam ([0083, 0131 and 0177]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Sallam in the modified system of Beveridge in view of the desire to enhance the data storage management process by utilizing the event handler resulting in improving the efficiency of the cache management system.

Regarding claims 5, 12 and 19, Beveridge in view of Yamaguchi and Sallam disclose the non-transitory computer-readable medium wherein attaching the respective event handler further comprises issuing a system call to the file system indicating that the respective event handler is attached to a particular file system entry among the second plurality of file system entries (Sallam: [0274 and 0280]).   Therefore, the limitations of claims 5, 12 and 19 are rejected in the analysis of claims 4, 11 or 18, and the claims are rejected on that basis.

Regarding claims 6, 13 and 20, Beveridge in view of Yamaguchi and Sallam disclose the non-transitory computer-readable medium wherein the program is further configured to cause the at least one computing device to at least: determine a cache size threshold for downloading the first subset of the plurality of files from the remote file management system (Beveridge: [0030]) and (Yamaguchi: [0056]). Therefore, the limitations of claims 6, 13 and 20 are rejected in the analysis of claims 4, 11 or 18, and the claims are rejected on that basis.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161